Appeal from a judgment of the County Court of Sullivan County, rendered November 11, 1971, convicting defendant on his plea of guilty of the crimes of criminal sale of a dangerous drug in the fourth degree. As conceded by the People, the record shows that the trial court did not grant defendant an opportunity to-be heard before sentencing (CPL 380.50). On a subsequent resentencing defendant was not present, and, consequently, has not been afforded his right of allocution. He is entitled to be remanded for resentence on his guilty plea. (People v. Barnett, 37 A D 2d 1027; People v. Moore, 36 A D 2d 866.) Judgment of conviction affirmed, but the sentence is reversed, on the law, and matter remitted to the trial court for resentence in compliance with CPL 380.50. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.